This case is similar in all respects to that of Lehi City v.Meiling, 87 U. 237, 48 P.2d 530, this day decided, with the exception that in this case the boundaries of the Provo Metropolitan Water District are coterminus with the city limits of Provo City, while in the Lehi Case the district was proposed to be composed of five municipalities. The defendant here refused to publish the ordinance passed by the board of commissioners of Provo City calling for an election of all qualified electors in that city to determine whether or not the territory lying within the corporate boundaries of the city should be formed and incorporated into a metropolitan water district.
His reason for so refusing was that the Metropolitan Water District Act (Laws 1935, c. 110) is unconstitutional and void, and he urges the same arguments as offered in the case of Lehi
v. Meiling, supra, argued and submitted with this case. *Page 293 
In the Lehi Case we discussed all the objections urged against the validity of the act. The only additional feature here is the fact that the proposed Provo Metropolitan Water District will embrace only one municipality, rather than many as in the Lehi Case. It was conceded by all counsel, and we are inclined to agree with them, that on the question of legislative power it is not material whether the district be composed of the area included within one city or of many cities and towns. The decision in the Lehi Case is therefore controlling here.
The writ of mandate heretofore issued is made permanent, and the city recorder is hereby directed to proceed with the publication of the city ordinance described in the alternative writ of mandate.
ELIAS HANSEN, C.J., concurs.